       When considering a motion to dismiss, a court accepts as true all of the factual

allegations contained in the complaint, even if it appears that "actual proof of those facts is

improbable," and reviews the complaint to determine whether its allegations show that the

pleader is entitled to relief. Id. at 555-56; Fed. R. Civ. P. 8(a)(2). The principle that a court must

accept as true all of the allegations contained in a complaint does not apply to legal conclusions,

however. Iqbal, 556 U.S. at 678 ("Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice"); see also Gregory v. Dillard 's, Inc.,

565 F.3d 464, 473 (8th Cir. 2009) (en bane) (to survive a motion to dismiss, "a civil rights

complaint must contain facts which state a claim as a matter of law and must not be

conclusory.").

                                                Background

       Plaintiff is an inmate confined to the custody of the Missouri Department of Corrections

("MDOC"). He is currently incarcerated at the Potosi Correctional Center ("PCC"). He brings

this action pursuant to 42 U.S.C. § 1983 against Hurst and Patterson, and alleges that, on January

4, 2019, Hurst used excessive force while Patterson restrained plaintiffs legs.

       Included as an exhibit within the amended complaint is a copy of an Informal Resolution

Request ("IRR") form that plaintiff filed regarding the incident. Pursuant to Rule 10(c) of the

Federal Rules of Civil Procedure, the Court considers this document part of the amended

complaint for all purposes. In the amended complaint, plaintiff avers he abandoned the grievance

process after filing the IRR because he did not receive a timely response. Plaintiff writes: "[t]hey

have 40 days to respond to the IRR they exceeded the 40 day time period," and "I was refused

the right to access the courts due to them exceeding the 40 day time limit." (ECF No. 10 at 21).




                                                  2
Plaintiff avers that he believes his administrative remedies should be deemed exhausted because

prison officials failed to respond to his IRR in a timely manner. See id.

       In both of the instant motions, defendants contend that this action should be dismissed

due to plaintiffs admitted failure to exhaust administrative remedies before bringing this lawsuit.

Plaintiff did not respond to either motion.

                                              Discussion

       According to the Prison Litigation Reform Act ("PLRA"), "[n]o action shall be brought

with respect to prison conditions under section 1983 of this title, or any other Federal law, by a

prisoner confined in any jail, prison, or other correctional facility until such administrative

remedies as are available are exhausted." 42 U.S.C. § 1997e(a); Porter v. Nussle, 534 U.S. 516,

524 (2002) (holding that exhaustion is mandatory). An inmate satisfies § 1997(e) when he

"pursues the prison grievance process to its final stage and receives an adverse decision on the

merits." Burns v. Eaton, 752 F.3d 1136, 1141 (8th Cir. 2014) (quoting Hammett v. Cofield, 681

F.3d 945, 947 (8th Cir. 2012)).

       As the Eighth Circuit Court of Appeals has recognized, there are three steps to the

MDOC grievance process:

       First, an inmate files an Informal Resolution Request (IRR). If dissatisfied with
       the response to the IRR, the inmate files a formal grievance. MDOC Department
       Manual, D5- 3.2 Offender Grievance, III.L. l (2009). If dissatisfied with the
       response to the grievance, the inmate appeals within seven days, or the appeal is
       "considered abandoned." Id. at III.M.1. "After receiving the appeal response, the
       offender has exhausted the grievance process." Id. at III.M.12. "Expiration of the
       response time limit at any stage of the process shall allow the grievant to
       move to the next stage of the process." Id. at III.K.9 (IRRs); III.L.18
       (grievances).


       According to the Manual, an IRR "should be responded to as soon as practical,
       but within 40 calendar days ofreceipt." Id. at III.K.6.e.



                                                  3
Porter v. Sturm, 781 F.3d 448, 450 (8th Cir. 2015) (emphasis added). Exhaustion is not complete

until the inmate receives a response to the grievance appeal. Id.

        Inmates are excused from exhausting administrative remedies when pnson officials

prevent them from using the procedures, or when officials themselves fail to comply with the

procedures. Id. (citing Gibson v. Weber, 431 F.3d 339, 341 (8th Cir. 2005)). However, a prison

official' s failure to timely respond to an inmate's IRR or grievance, even if unjustified, does not

excuse the inmate's failure to exhaust if the lack of a timely response neither prevents the inmate

from using grievance procedures, nor causes remedies to be unavailable. See id. at 452.

       The Eighth Circuit has recognized that an inmate must exhaust administrative remedies

before filing suit, and has instructed that district courts must look to the time of filing, not the

time the district court is rendering its decision, to determine if exhaustion has occurred. Johnson

v. Jones, 340 F.3d 624, 627 (8th Cir. 2003). "If exhaustion was not completed at the time of

filing, dismissal is mandatory." Id.

       In the case at bar, plaintiff filed an IRR regarding the claims he seeks to raise herein, but

did not file a grievance or grievance appeal. Because plaintiff did not complete each step of the

grievance process through receipt of a response to a grievance appeal, he did not exhaust

administrative remedies. See Porter, 781 F.3d at 450 (exhaustion is not complete until the inmate

receives a response to the grievance appeal). Plaintiff does not explain, nor is it apparent, how

the lack of a timely response to his IRR prevented him from using the grievance procedure, or

caused remedies to be unavailable. As noted above, under MDOC policy, the fact that an official

failed to timely respond would not have prevented plaintiff from continuing using the grievance

procedure, as expiration of the response time at one stage of the grievance process allows

inmates to proceed to the next. See id. Additionally, while plaintiff states in the amended



                                                 4
complaint that he was "refused the right to access the courts," none of his allegations can be said

to state a plausible access-to-courts claim. See Sabers v. Delano, 100 F.3d 82, 84 (8th Cir. 1996)

(per curiam) (describing necessary elements of an access-to-courts claim).

       In sum, plaintiff admittedly failed to exhaust administrative remedies with respect to the

claims he seeks to bring herein, and there is no basis for the Court to conclude that the lack of a

timely response to his IRR prevented him from using grievance ,procedures, or caused remedies

to be unavailable. Dismissal is therefore mandatory. See Johnson , 340 F.3d at 627. The Court

will grant both motions to dismiss, and dismiss this action without prejudice.

       Accordingly,

       IT IS HEREBY ORDERED that the motions to dismiss the amended complaint, filed

by defendants Steven Patterson and Joseph Hurst (ECF Nos. 31 and 36) are GRANTED.

       IT IS FURTHER ORDERED that this action is DISMISSED without prejudice. A

separate order of dismissal will be entered herewith.

       IT IS HEREBY CERTIFIED that an appeal from this partial dismissal would not be

taken in good faith.

       Dated this      b t1,   day of March, 2020.



                                                     STEPHEN N. LIMBAUG,JR.
                                                     UNITED STATES DISTRICT JUDGE




                                                     5
